PER Curiam. When the appellants had obtained a regular sale for a fair price of the mortgaged premises under their decree of foreclosure, they were entitled to a confirmation of the commissioner’s report of sale and the satisfaction of their decree, without regard to any equities or rights which Orr may- have acquired in the mortgaged premises pendente lite. The order of sale which the commissioner executed did not require that officer to commence to sell at the NE). | of the tract. The statements of the appellant’s abstract that there was no irregularity shown in the conduct of the sale, and that the land brought a fair price, are not controverted by the other parties. We take them therefore as true. As against Mrs. Spear, the defendant in the suit to foreclose, the plaintiffs were entitled to confirmation of the report of sale. But Orr could assert no right in this suit except such as Mrs. Spear could assert, for his purchase from her was after the litigation. The sale as to him should therefore have been confirmed. It was error to allow Orr and Dang-sdale to protrude the controversy between themselves into the plaintiffs’ litigation. They were not parties to the foreclosure suit, and the decree in no wise settled or affected the rights or equities between them. The ends of justice did not demand that the plaintiffs in that suit should be harassed and delayed by their litigation. The court should therefore have refused their petitions to become parties to this suit, and left them free to settle their controversy in a separate suit. The decree of the circuit court will be set aside, the petitions of Orr and Langsdale will be dismissed without prejudice to either, and the cause will be remanded with directions to confirm the commissioner’s report of sale. It is so ordered.